Thomas Gallagher, Justice
(dissenting).
Plaintiff testified that the described receipt originally contained the words “green posts”; that he had not written therein the words “green timber”; that the words “Emil Backholm $10.00 in full” had been inserted without his consent after he had signed the instrument; and that erasures otherwise had been made thereon.
*331It is undisputed that defendant cut and carried away from plaintiff’s land some 14,635 board feet of jack pine, 1,430 board feet of Norway pine, and 19 cords of jack pine pulpwood of the total value of $263.40. Plaintiff asserts that he had agreed to sell only some 200 standing green posts, and that the cutting and removal of the remaining timber was done without his knowledge and consent.
With respect to the receipt (exhibit A), the court found:
“That Exhibit A has been materially altered by handwriting other than that of this plaintiff, and it is not entitled to any weight whatsoever.”
I believe the evidence sufficient to support the trial court’s finding that the receipt had been materially altered by handwriting other than that of plaintiff and hence that it was entitled to no weight. A careful scrutiny of it indicates that interlineations have been made upon it and that erasures mark the entire third line thereof. It is also apparent that something had previously been written under the present words “the green timber” therein. Plaintiff’s testimony was that such alterations and erasures were made after delivery. Defendant offered no evidence tending to explain the alterations or erasures claimed by plaintiff.
Since it is impossible to determine from the instrument whether material portions of it were obliterated by subsequent erasures or to ascertain just what previously had been written in the space where the term “the green timber” now appears, it is obvious that no weight can be attached to it. The material alteration of such an agreement after its execution by a party seeking to enforce it voids its effect and prevents a recovery based thereon. 1 Dunnell, Dig. & Supp. § 259. The evidence here being sufficient to support the trial court’s finding that the receipt had been materially altered, it must follow that it was entitled to no weight in the determination of the principal issue. O. N. Bull Remedy Co. v. Clark, 109 Minn. 396, 124 N. W. 20, 32 L.R.A.(N.S.) 519; Yellow Medicine County Bank v. Tagley, 57 Minn. 391, 59 N. W. 486; Wilson v. Hayes, 40 Minn. 531, 42 N. W. 467, 4 L. R. A. 196.
*332Aside from the receipt, the evidence as to the terms of the sale consisted of the testimony of plaintiff and defendant with respect thereto. Plaintiff testified that he had sold only the green posts, and that at no time did he consent to the taking of the Norway or jack pine logs and pulpwood. Defendant’s testimony was to the contrary. After observing the demeanor of the two witnesses on the stand, the trial court chose to believe plaintiff. Since such evidence is amply sufficient to sustain the trial court’s findings on this issue of fact, it would not seem to be the province of this court to disturb it. Aide v. Taylor, 214 Minn. 212, 7 N. W. (2d) 757, 145 A. L. R. 530; Benson v. Northland Transp. Co. 200 Minn. 445, 274 N. W. 532.